Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/22/2021 have been fully considered but they are not persuasive. The examiner respectfully responds below.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The combination of the two references takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure. The primary reference teaches a transmission lubricant with a variety of additives. This includes antiwear additives, including specifically phosphate with sulfur type antiwear additives. See p 110. Organic esters are also useable, seep 109. The secondary reference teaches an effective phosphate ester antiwear additive for a transmission lubricant composition. Thus one or ordinary skill in the art would have made the combination without knowledge gleamed from the instant application.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, There is sufficient motivation, suggestion and teaching to combine the two prior art.
The primary reference teaches a transmission lubricant with a variety of additives. The use of an antiwear additives is specifically addressed, this serves as teaching a suggestion. Specifically phosphate with sulfur type antiwear additives are taught. See p 110. Organic esters are also useable, seep 109. The secondary reference teaches an effective phosphate ester antiwear additive for a transmission lubricant composition. Motivation to combine the two references comes from the additive of the secondary reference Nibert. The additive of Nibert is an effective antiwear phosphate ester for specifically in the lubricant of a transmission. The examiner notes that the general use of any antiwear additive known in the art is taught in the primary reference, see p 92.
Regarding claim 18-20 which requires the use of the lubricant in a manual transmission, applicant argues that there are distinctive difference between a manual transmission with a “dry” clutch and automatic transmission with a “wet” clutch. This examiner recognizes such differences are present. From P 153 of Guiducci
“In at least some examples, the boron-containing additives are used as inhibitors of lead corrosion associated with ashless, organic ester, anti-wear additives and/or friction modifiers in a lubricant composition which is a power transmission fluid, for example an automatic transmission fluid, a fluid in a clutch (for example a dual clutch), a gear lubricant, or in other automotive applications and the like. In at least some examples, the lubricant composition is used in aviation lubricant applications”
Thus transmission in general are taught for use, and gear lubricants. Dry clutches are a form of gear which require a lubricant. Given the small number in the classifications of transmission that are possible (manual, automatic, and dual transmission) for an internal combustion engine the limitation of the claim is taught.
Applicant argues that there is no expectation of success to combine the two references, citing the differences between the two types of transmission. Both prior art specifically cited the use of a lubricant for an automatic transmission with an additive that is a antiwear additive that is a phosphate ester, see arguments above and the rejection below. As such there is an obvious expectation for success for claims 1-18 which require only a transmission lubricant and not specifically a manual transmission. 
There is also an expectation for success for combining the two references that would be obvious to one of ordinary skill in the art. Both prior art are drawn to a transmission lubricant, and the primary reference teaches the use of antiwear additives known in the art in general, and phosphate and organic ester additives in particular, please see arguments above for citation.
Regarding the limitation of the 4-ball EP wear testing claim limitation, this is addressed below. Applicant argues that the rejection of this claim limitation is improper
Applicant submits no evidence that the products of the prior art and the combined are not the same, and as such that the claim limitation are taught.
Applicant cites Table 1 and 2 of the instant application, which show improved antiwear ability of the lubricant made by the instant invention, provide such evidence. The examiner does not agree. This only shows the results of the invention, not the two invention are matching in base oil, and the types and amounts of additives.
The examiner notes that exception antiwear resistance is in the lubricant, see p 176.  As set forth in MPEP 2112, where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). Further, "when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). 
The USPTO has a sound basis for believing that the products of the combined prior art and the instant application are the same.  The same additives are used in the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guiducci et al (US 2018/0023019 A1) and Nibert et al (US 5840663).
Regarding claims 1-20, Guiducci teaches a lubricant composition (abstract) suitable for use in a transmission, which may include manual transmissions (p 153).  The lubricant contains:
A. A base oil which may be group II or III, see p 96 and 97. The viscosity at 100C is 3.5 to 25 cSt, see p 103.  This is used in the amount which is not additives, so up to about 90% of the composition.  In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
B.  A mixture of phosphorous containing antiwear agents. See p 113.  A mixture of a zinc dihydrocarbyl dithiophosphate and another antiwear additive is specifically listed.  The total amount of phosphorous of both antiwear additives contributed is 10 to 6000 ppm.  As such the amount of zinc contributed to the composition via the ZDDP would encompass the range of 400 to 4500 ppm. This amount added of phosphorous would overlap the range of both the ZDDP and the other phosphorous compound being added in an amount overlapping the range of 0.1 to 2% of the composition.
C.  An oil soluble molybdenum containing compound.  This is used in the amount of 10 to 1000 ppm of molybdenum, see p 121.  This including molybdenum dithiocarbamate and di and tri nuclear compounds, see p 117. Given the structure of the molybdenum compounds and the amount of molybdenum added the amount of the additive would encompass the range of 0.4 to 2% of the composition.
D.  A mixture of more than 1 other antioxidant.  See p 141 for mixture and p 140 for types.
E. A calcium containing detergent which can be salicylate, see p 126.
F. Other optional additives, see table 2 under p 150.
G. An ashless succinimide polyisobutenyl dispersant with a polyisobutene having a number average, see p 124.
Guiducci does not specifically state a mixture of phosphorous compounds matching the Markush structure of claim 1 part (i).
Nibert teaches a lubricant composition for a transmission, see abstract. The lubricant contains a mixture (column 6 lines 1-5) of phosphorous compounds overlapping the Markush structure of claim 1 part (i).  See column 5 line 50-column 6 line 15.
It would have been obvious to one of ordinary skill in the art at the time of the rejection to combine the phosphorous compound of Nibert to the invention of Guiducci.  Guiducci already calls for use of such an additive, and this additive is an effective antiwear agent for a transmission lubricant.
Regarding the ratio of the ZDDP to the other phosphorous compound, Nibert teaches the amount of the first compound should be used in the amount of 10 to 1000 ppm.  Given the amount of phosphorous in total in the lubricant (see rejection above) the ratio of the two phosphorous compounds would include 1:1.  In addition when adding the phosphorous compound of Nibert to the invention of Guiducci one of ordinary skill in the art would find the ratio of 1:1 obvious and through duo experimentation.
Regarding the 4-ball test scar rating, Guiducci does not specifically state the results of this test.  The examiner notes that exception antiwear resistance is in the lubricant, see p 176.  As set forth in MPEP 2112, where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 
The USPTO has a sound basis for believing that the products of the combined prior art and the instant application are the same.  The same additives are used in the same amount, and the same base oil is used in the same amount.  As such the 4 ball wear test would include 0.35 mm or less in 1 hour test duration, 0.10 mm or less in 2 hour test duration, and be 20% smaller than a composition which does not include all of the required parts.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771